UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 15, 2011 SELECT COMFORT CORPORATION (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 0-25121 41-1597886 (Commission File No.) (IRS Employer Identification No.) 9800 59th Avenue North, Minneapolis, Minnesota 55442 (Address of principal executive offices) (Zip Code) (763) 551-7000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On June 15, 2011, Select Comfort Corporation (the “Company”) announced that Shelly Ibach has been appointed to the newly created position of Chief Operating Officer (COO), with responsibility for sales, marketing and product management.Ms. Ibach previously served as the Company’s Executive Vice President of Sales and Merchandising. In connection with this appointment, the Management Development and Compensation Committee of the Board of Directors approved the following changes to Ms. Ibach’s compensation, effective immediately: · An increase in annual base salary from $372,000 to $400,000; and · A grant of 7,000 shares of restricted stock, vesting at the end of four years. ITEM 7.01.REGULATION FD DISCLOSURE. A copy of the press release announcing Ms. Ibach’s appointment as COO is attached hereto as Exhibit 99.1. The information in the press release is being furnished, not filed, pursuant to Item 7.01 of Form 8-K.Accordingly, the information in Item 7.01 of this Current Report, including Exhibit 99.1, will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Press Release, dated June 15, 2011 (furnished pursuant to Item 7.01 hereof) 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SELECT COMFORT CORPORATION (Registrant) Dated:June 16, 2011 By: Title:Senior Vice President 3 EXHIBIT INDEX Exhibit No.Description Press Release, dated June 15, 2011 (furnished pursuant to Item 7.01 hereof) 4
